

114 S3493 IS:  To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in New Jersey.
U.S. Senate
2016-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3493IN THE SENATE OF THE UNITED STATESDecember 1, 2016Mr. Booker (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILL To revise the boundaries of certain John H. Chafee Coastal Barrier Resources System units in New
			 Jersey.
	
		1.Replacement of John H. Chafee Coastal Barrier Resources System map
 (a)In generalThe map subtitled Seidler Beach Unit NJ–02, Cliffwood Beach Unit NJ–03P, Conaskonk Point Unit NJ–04 and dated August 1, 2014, that is included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)) and relating to certain John H. Chafee Coastal Barrier Resources System units in the State of New Jersey, is replaced by the map entitled Seidler Beach Unit NJ–02/NJ–02P, Cliffwood Beach Unit NJ–03P, Conaskonk Point Unit NJ–04, Sayreville Unit NJ–15P, Matawan Point Unit NJ–16P and dated October 7, 2016.
 (b)AvailabilityThe Secretary of the Interior shall keep the replacement map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).